                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 SCOTT E. MILLER,

             Petitioner,

                   v.                      CAUSE NO. 3:19-CV-901-RLM-MGG

 WARDEN,

             Respondent.

                             OPINION AND ORDER

      Scott Miller, a petitioner without an attorney, filed a habeas corpus

petition challenging his drug dealing conviction and sentence by the LaGrange

Superior Court on April 11, 2005, under cause number 44D01-0407-FA-009.

This isn’t the first time that he has brought a habeas corpus petition challenging

that conviction. In Miller v. Superintendent, 2:13-CV-282-JMS-WGH (S.D. Ind.

filed Aug. 5, 2013), our sister court addressed the merits of his claims and denied

his habeas corpus petition on January 28, 2015.

      This court lacks jurisdiction to hear an unauthorized successive habeas

corpus petition. Burton v. Stewart, 549 U.S. 147, 157 (2007). As stated above,

Mr. Miller already filed a federal habeas petition challenging his 2005 drug

dealing conviction. Regardless of whether the claims he want to present are new

or the same as those previously presented, the petition must be dismissed. “A

claim presented in a second or successive habeas corpus application under

section 2254 that was presented in a prior application shall be dismissed.” 28

U.S.C. § 2244(b)(1). New claims can be presented Under certain circumstances,
28 U.S.C. § 2244(b)(2), but “before a second or successive application permitted

by this section is filed in the district court, the applicant shall move in the

appropriate court of appeals for an order authorizing the district court to

consider the application.” 28 U.S.C. § 2244(b)(3).

      Mr. Miller hasn’t obtained an order from the U.S. Court of Appeals for the

Seventh Circuit permitting him to proceed with any new claims. “A district court

must dismiss a second or successive petition, without awaiting any response

from the [state], unless the court of appeals has given approval for its filing.”

Nunez v. United States, 96 F.3d 990, 991 (7th Cir. 1996) (emphasis in original).

This petition must be dismissed.

      For these reasons, the petition is DISMISSED for want of jurisdiction and

the clerk is DIRECTED to close this case.

      SO ORDERED on November 18, 2019

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        2
